Citation Nr: 1709448	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  03-30 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected panic disorder.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to an effective date earlier than September 30, 2008, for the grant of a total disability rating based on individual unemployability (TDIU).

4.  Whether clear and unmistakable error (CUE) was made in a May 11, 1993 rating decision which denied service connection for lumbosacral strain.

5.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back condition, to include lumbosacral strain.

6.  Entitlement to service connection for a low back condition, to include lumbosacral strain.

7.  Entitlement to an initial compensable rating prior to September 6, 2006, and in excess of 30 percent from May 1, 2007, for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2005, the Veteran testified before the undersigned Veterans Law Judge (VLJ) regarding the claim for entitlement to service connection for a heart disorder.  A transcript of the proceeding associated with the electronic claims file.

In May 2011, the Veteran testified before a VLJ who is no longer with the Board on all the claims addressed herein, to include entitlement to service connection for a heart disorder.  A transcript of the proceeding is associated with the claims file.  Generally, all VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received. 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can only be assigned to an individual VLJ or to a panel of not less than three members. Thus, in November 2016, the Board contacted the Veteran to ask whether he desired another hearing before the Board.  The letter indicated that if the Veteran did not respond within 30 days from the date of the letter, the Board would assume he did not want another hearing.  As the Veteran did not respond to the letter, the Board deems any request for an additional hearing to be waived.  The decision issued herein can be determined by the undersigned, rather than a panel, as the situation necessitating a panel was negated by the departure of the VLJ who held the May 2011 hearing.

These matters have been remanded several times for further development, most recently in February 2012.  The claims are now returned to the Board for further adjudication.

The issues of entitlement to service connection for a low back condition and entitlement to an initial compensable rating prior to September 6, 2006, and in excess of 30 percent from May 1, 2007, for degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A heart disorder is not shown to have been present in service, or for many years thereafter, nor does the probative evidence of record support a finding that a heart disorder is otherwise related to the Veteran's period of service or caused or aggravated by his service-connected panic disorder.

2.  The Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence, and do not result in persistent bleeding, secondary anemia, or fissures.
3.  The Veteran has met the schedular criteria for entitlement to a TDIU since January 25, 2005; on September 18, 2006, 12 days after undergoing surgery for his service-connected cervical spine disability, the Veteran sought total temporary disability; the evidence supports a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow and substantially gainful occupation from September 6, 2006.

4.  The Veteran's September 1991 claim for service connection for lumbosacral strain was denied in May 1993; he did not appeal that decision; it is not clear that the correct facts were not before the rating panel in May 1993 or that the May 1993 rating decision contains an undebatable error that would have manifestly changed the outcome of the decision at that time. 

5.  A May 1993 rating decision denied service connection for lumbosacral strain; the Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period; evidence associated with the record since the final May 1993 decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a low back condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.310 (2016).

2.  The criteria for a compensable evaluation for hemorrhoids are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).

3.  The criteria for an earlier effective date of September 6, 2006 for the award of a TDIU have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).

4.  The May 1993 RO rating decision denying service connection for lumbosacral strain was not clearly and unmistakably erroneous. 38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1991); 38 C.F.R. § 3.105 (2016).

5.  New and material evidence has been received to reopen the claim for service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). Compliant notice was provided to the Veteran in April 2003, March 2005, January 2006 and December 2008 letters.

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159 (c)(4).

The claims file contains the Veteran's service treatment records (STRs), reports of post-service VA and private treatment, and statements made by the Veteran in support of the claims. In regard to the claims decided herein, the Board is not on notice of any outstanding treatment records that VA has a duty to obtain.

The Veteran was afforded VA examinations in connection with his claims, most recently in February 2013 following a February 2012 remand by the Board. The examinations were based on review of the record and personal interview and of the Veteran.  The Board finds that the RO substantially complied with the previous remand directives and an additional remand is not necessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	Service Connection for a Heart Disorder

Generally, to establish entitlement to service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303 (d).

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

STRs indicate a normal heart with a normal sinus rhythm on the Veteran's November 1970 enlistment examination.  A May 1972 medical report indicated complaints of pain over the sternum.  However, the Veteran's periodic examinations and reports of medical history throughout his 20 year period of service indicated a normal heart and chest on each examination.  In August 1990, the Veteran underwent an over 40 physical.  An EKG revealed questionable atrial premature contractions (APCs).  In October 1990, the Veteran complained of chest pain, which upon examination was determined to be non-cardiac.  A February 1991 over 40 physical again showed a normal heart and EKG.  The Veteran was also given a treadmill stress test in conjunction with the February 1991 examination, which revealed a normal, asymptomatic test.  On his July 1991 report of medical history for retirement, the Veteran indicated pain or pressure in the chest, but did not indicate any complaints of heart palpitations or heart trouble.  His August 1991 retirement examination indicated a normal heart.

Post-service records include a December 1992 chest x-ray indicating a normal heart.  A February 1992 VA examination indicated chest pains secondary to anxiety, and noted a normal heart with normal rate and rhythm without murmurs, gallops or rubs.  X-rays performed in conjunction with the examination indicated a normal heart.  An October 1998 chest x-ray indicated no acute cardiopulmonary disease and a EKG showed mild to moderate mitral valve prolapse (MVP) "with only a whiff of mitral regurgitation".  In November 2001, the examiner ruled out a prior myocardial infarction, but provided a diagnosis of coincidental premature ventricular contractions (PVCs) from the Veteran's medication, AcipHex, taken to prevent production of acid stomach.  In January 2002, the Veteran presented to the emergency room complaining of heavy sweating and weakness.  He had no chest pain.  He reported undergoing work-up for palpitations that had been diagnosed as PVCs.  The treatment provider noted that his cardiac risk factors were significant for a "horrendous family history with his father and at least two siblings having died in their 50's apparently from heart related causes."  His blood pressure was recorded as being high since a month prior.  It was noted the Veteran smoked 3/4 pack of cigarettes per day.  An EKG showed normal sinus rhythm with 2 PVCs.  

In May 2003, the Veteran presented to the emergency room with a one day history onset of heart palpitations, bilateral arm numbness and some chest pressure similar to previous admission one month prior for anxiety.  The Veteran noted he had a prior work up for cardiac issues that was negative.  When asked if the symptoms he had experienced matched his previous episodes of anxiety, he indicated they were the same and noted he was out of Ativan which he normally took.  He denied chest pain.  Chest x-ray was negative for acute pulmonary disease and an EKG showed normal sinus rhythm with no evidence of abnormality.  The assessment noted the Veteran had been previously cleared from cardiac disease with a nuclear stress test one year prior that was within normal limits as well as a normal echocardiogram.  The May 2003 treatment provider further stated that the examination, laboratory tests, and EKGs were all within normal limits, and that there was an extraordinarily small likelihood that the Veteran's symptoms were caused by cardiac disease, even when taking into consideration the Veteran's risk factors of age, gender, and high cholesterol.  A private treatment noted dated in October 2003 indicated there was a question as to whether the Veteran had a myocardial infarction in 1998, but also indicated that subsequent nuclear stress testing was normal.  In April 2004, the Veteran was diagnosed with palpitation with MVP without dysrhythmias.  An August 2004 cardiology consultation indicated that the Veteran complained of recurrent heart palpitations, and a September 2004 nuclear stress test revealed a small sized moderately severe, reversible perfusion defect at the apex of the left ventricular wall, consistent with stress induced ischemia.  The Veteran was diagnosed with mild coronary artery disease (CAD).  In October 2004, private treatment records noted mild to moderate calcific coronary disease status post cardiac catherization.  It was noted he continued to complain of dyspnea on exertion and occasional emotional induced chest pain symptoms. 

At his hearing before the Board in July 2005, the Veteran indicated he had episodes of accelerated heart rate or heart palpitations on active duty.  He explained it would start with sweating and he would begin to feel lightheaded and find a place or position where he could sit down and relax.  He indicated that by stopping and relaxing, the episodes would eventually go.  He indicated he was told he had a stress related illness and EKGs showed no blockages and that his heart palpitations were stress related.

The Veteran was afforded a VA examination in July 2006, after the Board remanded the claim to determine if the Veteran had heart disease.  The Veteran complained of heart palpitations during anxiety attacks.  He indicated the symptoms were minimized by taking Zoloft for his anxiety.  He also reported experiencing occasional chest pain most frequently during anxiety attacks and not associated with exercise.  In preparation for pending surgery on his spine, he underwent a nuclear stress test, which was normal resulting in cardiac clearance for his pending surgery.  Upon examination, heart sounds were normal without murmur or gallop.  An EKG revealed normal sinus rhythm and showed no abnormality.  The examiner opined that the Veteran did not have heart disease.  He believed the palpitations were symptoms of his anxiety and his chest pain to be a symptoms of his reflux probably aggravated to some degree also by his anxiety.
Service connection for a heart disorder, to include heart palpations was denied by the Board in May 2007.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  By a June 2008 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacating the Board's May 2007 decision and remanding the matter to the Board for further action in compliance with the Joint Motion.

In the Joint Motion, the parties agreed that the Board did not address the Veteran's documented history of several heart conditions following his discharge from service, to include PVCs, MVP, and CAD.  In addition, the parties agreed that  the July 2006 VA examiner failed to comply with October 2005 Board remand instructions, which required that a full clinical history be given and consideration of whether the Veteran's elevated cholesterol readings during service could be considered the onset of a heart disability.  

In September 2008, the Veteran's attorney supplied an opinion from a registered nurse (RN) who had reviewed the claims file. She noted a diagnosis of high cholesterol in July 1989, during service and that dizziness and fainting spells were indicated on an August 1990 Report of Medical Examination.  She highlighted that in August 1990, the Veteran reported had a history of chest pain when running and an electrocardiogram (EKG) was interpreted as questionable premature ventricular contractions, although the actual report indicated APCs, atrial premature contractions.  The RN noted that PVCs can be triggered by stress.  The RN noted a diagnosis of chest pain secondary to anxiety in February 1992 and the normal EKG with mild to moderate MVP in October 1998.   She recognized that in November 2001, the Veteran presented with PVCs which were thought to be caused by an acid reflux medication.  The Veteran presented to the hospital in January 2002 with complaints of palpitations.  His blood pressure was high.  A beta-blockade medication was prescribed to control cardiac arrhythmias and hypertension.  Complaints of chest discomfort, left arm tingling and an irregular heart beat continued in April 2003.  The cause of the palpitations was determined to be an acute stress reaction and an anti-anxiety medication was prescribed.  A nuclear stress test was performed in August 2004 due to frequent PVCs.  This was interpreted as demonstrating small sized moderate to severe reversible perfusion defect at the apex of the left ventricular wall consistent with stress induced ischemia.  In 2004, the Veteran was diagnosed with CAD.  The RN noted the Veteran carried many risk factors for heart disease, to include being a smoker, having a family history of heart disease, having high cholesterol and being under stress.  She noted he began complaining of dizziness and fainting spells in August 1990, and the EKG revealed questionable PVCs.  She concluded that his continued complaints of dizziness, fainting and palpitations were symptoms related to stress and anxiety.  She stated that stress and anxiety are precursors to heart disease; and that "when a person experiences stress and anxiety, there is a tendency to choose unhealthy habits, such as smoking, unhealthy diets, and inactivity," all of which are risk factors for heart disease.  She concluded that it is at least as likely as not that anxiety and stress during the Veteran's service contributed to the onset of hypertension, CAD and MVP.

The claim was remanded in October 2008 to afford the Veteran another VA cardiology examination to ascertain the Veteran's current condition and likely etiology of any heart disability and to consider the RN's opinion.

In March 2009, the Veteran underwent a VA examination.  The Veteran explained that palpitations originally started in 1978 after he lost his father.  They subsided and then started again in 1985 which the Veteran reported was secondary to stress.  He indicated he still had palpitations which are accompanied by shortness of breath.   He denied chest pain.  Upon review of the record, the examiner opined that CAD is not related to service, as there was no documentation of CAD while in service and it did not appear to originate until around 2004, 13 years after separation from service.  The examiner indicated that CAD was multifactorial in nature, and not specifically related to his hyperlipidemia.  The examiner assessed palpations secondary to anxiety and suggested referral to mental health.  It was noted the Veteran underwent a myocardial perfusion scan with no evidence of myocardial ischemia or infraction with normal left ventricular wall motion.  A chest x-ray showed no active intrathoracic disease.

In May 2011, the Veteran testified again before the Board.  The Veteran representative repeated a belief that the Veteran did have a heart condition that should be service connected, although his heart palpitations had been found to be a symptom of his psychiatric disorder.

In February 2012, the Board remanded the claim for compliance with the October 2008 remand directives, specifically that an examination be performed by a physician and that the physician mention and discuss specific VA and private medical evidence of record, to include the RN's positive September 2008 opinion.  In the remand, the physician was asked to indicate whether the Veteran has a current heart disability, and, if so, whether it is at least as likely as not that the current heart disability is related to the Veteran's period of service, including elevated cholesterol readings during service or is caused by or aggravated by Veteran's the service-connected panic disorder.  In formulating the opinion, the physician was asked to comment on the July 2006 VA examination report and the opinion of the VA RN in September 2008.

In February 2013, the Veteran underwent a VA examination.  The examiner diagnosed non-obstructive CAD, but indicated the evidence did not demonstrate that the Veteran currently had ischemic heart disease, MVP or arrhythmia.  The examiner acknowledged the RN's September 2008 opinion that stress during service contributed to the development of the Veteran's heart conditions and that depression is an independent risk factor for the development of cardiovascular disease.  The examiner explained there are many factors in the development of heart disease, including depression, but clearly the most well-studied and recognized risk factors for developing heart disease are hypertension, smoking, old age, hyperlipidemia and a family history of heart disease.  The Veteran has all of these, and these would be the most significant factors placing him at high risk for CAD and the development of IHD.  As to the Veteran's hyperlipidemia, the examiner explained that the most important factor in determining ones cholesterol is genetic.  The examiner indicated there was nothing in his medical records indicating that he had any service-related conditions causing hyperlipidemia.  As such, he agreed with the July 2006 VA examiner's opinion that the heart palpitations were likely due to anxiety and it is less likely than not that CAD was related to his period of service.

In March 2013, the VA examiner was asked to provide an addendum opinion to specifically answer whether (1) it is at least as likely as not that the Veteran's heart disability is caused or aggravated by his service-connected panic disorder and (2) whether it is at least as likely as not that the Veteran's heart disability is related to the elevated cholesterol readings during service.  As to the first question, the examiner indicated it was less likely than not that the Veteran's heart disability, which is CAD, is caused or aggravated by his service-connected panic disorder.  The examiner noted the "palpitations" which were determined to be a symptom of his anxiety, but not indicative of a heart disability.  The examiner concluded that the most well-studied and recognized risk factors for developing heart disease, to include hypertension, smoking, old age, hyperlipidemia and family history of heart disease, are the most significant factors placing the Veteran at high risk for CAD and the diagnosis of a psychiatric disorder would not be the cause or a significant aggravating factor in the development of CAD.  As to the second question, the examiner recognized the total cholesterol reading of 255 while in service.  He explained that the total, by itself, is not a good indicator of risk for developing heart disease since the levels of good and bad cholesterol are not known.  The examiner noted that the Veteran had been monitored at the VA since 2006 and his bad cholesterol had been under excellent control.  The examiner concluded that, given the "other risk factors especially the age, smoking, and family history which are either current or unmodifiable, the mild level of coronary artery disease diagnosed in 2004 ('no significant disease' as described by Dr. W[] in 2006) and the excellent control of [the Veteran's] LDL", it is less likely than not that the Veteran's CAD is related to the elevated total cholesterol readings while in service.

Overall, following careful review of the entirety of the record, the Board finds that the most probative evidence indicates that heart palpations are a symptom of the Veteran's psychiatric disorder and that the Veteran does not have a heart condition, to include CAD, that at least as likely as not had onset in service or that is otherwise related to service or a service-connected disability.

Notably, in all cases, the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Here, the Veteran has many risk factors for CAD that was diagnosed as mild in 2004, over a decade after separation from service.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).   The Board recognizes the RN's opinion that stress and anxiety may have contributed, along with other risk factors, to the Veteran's post-service development of CAD.  Although the RN used "at least as likely as not" language, the Board finds the opinion speculative in nature in that stress and anxiety may have caused the Veteran to choose unhealthy habits thus leading to heart disease.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Based on the speculative nature of the RN's opinion, the Board finds that it lacks probative value in comparison to other evidence of record, specifically, the VA opinion provided in February 2013,  along with the addendum provided in March 2013.  These opinions were predicated on review of the claims folder, to include the RN's statement.  Additionally, the 2013 opinions were based on an appropriate evidentiary standard and supported by extensive rationale.  The examiner took into consideration the entirety of the record and explained why the high cholesterol reading in service did not support the automatic conclusion that heart disease had onset in service.  In addition, the examiner provided adequate rationale as to why the evidence is not in equipoise as to whether CAD was related to service, as opposed to other factors unrelated thereto, to include age, smoking and family history. 

The Board acknowledges the Veteran's sincere belief that he has a heart condition that should be service-connected.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of a heart condition requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether a diagnosed heart condition was caused by or are otherwise related to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Hence, his assertions in this regard cannot constitute competent and persuasive evidence in support of the claim for service connection.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply and service connection for a heart disorder must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

      Compensable Rating for Hemorrhoids

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App 119 (1999). 

In a May 1993 rating decision, service connection for hemorrhoids was granted and the RO assigned a noncompensable rating under Diagnostic Code (DC) 7336.

DC 7336 provides ratings for internal or external hemorrhoids. Mild or moderate hemorrhoids are rated noncompensably (0 percent) disabling.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling. 38 C.F.R. § 4.114.

In March 2005, the Veteran filed a claim indicating that during surgery to remove a colon polyp, it was noted that his internal hemorrhoids were worsening.  In April 2005, he underwent a VA examination.  The examiner noted he had hemorrhoidal symptoms off and on for many years, primarily pain, and the year prior experienced an episode of rectal bleeding.  He had a colonoscopy which found internal hemorrhoids.  It was noted he used local cream and sitz baths which helped to minimize his symptoms and no external hemorrhoids were present at the examination.  

A colonoscopy in February 2006 showed internal hemorrhoids.   A treatment record in March 2008 indicated blood in the stool that the Veteran attributed to hemorrhoids.  A rectal examination revealed no evidence of external hemorrhoids.  A colonoscopy in October 2009 revealed a benign polyp.  Hemorrhoids were not mentioned.  The Veteran underwent a general VA examination in August 2010 at which an examiner asked about his hemorrhoids.  The Veteran indicated he had flare-ups 1 to 2 times per months lasting 3 to 4 days and admitted to itching and bright red blood with bowel movements during the flares.  Otherwise, he did not experience bleeding.  It was noted he used medicated pads.  An external hemorrhoid was present, but it was non-tender and not thrombosed.  There was no active bleeding.
Following a hearing before the Board in May 2011, the Board remanded the claim in February 2012 to obtain any colonoscopy reports after March 2005 and to schedule a VA examination to ascertain the current severity of the Veteran's hemorrhoids.  

VA treatment records from 2003 are associated with the Veteran's Virtual VA electronic file.  In February 2013, the Veteran underwent a VA examination.  It was noted the Veteran had mild or moderate internal hemorrhoids.  An examination of the rectal/anal area was normal.  No external hemorrhoids, anal fissures or other abnormalities were present.  The Board has reviewed the available treatment records. However, there is no indication that the Veteran's hemorrhoids have worsened since the February 2013 VA examination.

Based upon the forgoing, the weight of the evidence is against the Veteran's claim for a compensable evaluation for hemorrhoids.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences were not present at any VA examination.  Additionally, the Veteran's treatment records show a history of hemorrhoids, but do not provide evidence that the Veteran's hemorrhoids have worsened, are thrombotic, or that the Veteran experiences persistent bleeding, has fissures or secondary anemia.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard. See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's competent and credible belief that his hemorrhoids are worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

Further, with respect to extraschedular ratings under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's hemorrhoids.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the preponderance of the evidence is against the assignment of a compensable evaluation for the service-connected hemorrhoids. Thus, the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

	Earlier Effective Date for the Grant of TDIU

In September 2008, the Veteran filed a claim for a TDIU indicating that his service-connected panic disorder and degenerative disc disease of the cervical spine prevented him from securing or following any substantially gainful occupation.  Evidence obtained from the Veteran's former employer indicated his last day of work was September 5, 2006 and he was no longer qualified after surgery on his cervical spine on September 6, 2006.  See January 28, 2009 VA 21-4192.

In a June 2009 rating decision, the RO granted entitlement to a TDIU effective September 30, 2008, the date of the Veteran's claim.  The RO explained that an earlier effective date was not assigned because his service-connected conditions were not considered to be permanent in nature due to on-going physical therapy for his cervical spine and ongoing counseling with medication for his major depression/panic attacks.

The Veteran argues that due to his request for temporary total disability following cervical spine surgery on September 6, 2006 and his additional requests to extend the temporary disability rating, VA had knowledge that the Veteran had not been working since his surgery and he should be granted an effective date from that time.  
The Veteran has been receiving social security disability benefits on account of his cervical spine and mood disorder effective September 5, 2006.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C.A. § 5110 (a).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim. Hurd v. West, 13 Vet. App. 449   (2000).  In cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received. See 38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. § 3.400 (o)(2). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather is an attempt to obtain an appropriate rating for a disability or disabilities.
If a disability upon which entitlement to TDIU is based has already been found to be service-connected, a request for TDIU can be considered part of a claim for increased compensation. Id. at 453-54.

In this case, although the Veteran met the schedular criteria for entitlement to a TDIU since January 25, 2005, the evidence indicates his last day worked was September 5, 2006 and he was employed until that time.  On September 18, 2006, the Veteran called seeking a temporary total disability rating due to cervical spine surgery that took place on September 6, 2006.  Although the Veteran did not expressly request a TDIU in the September 2006 claim, the issue of unemployability was reasonably raised by the record at that time. Moreover, the Board finds from review of the record that at the time of September 2006 claim, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Under 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400 (o)(2), in cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if the claim is received within one year from that date.  In this case, it is factually ascertainable that the Veteran was unemployable due to service-connected disability as of September 6, 2006 as the evidence demonstrates that the Veteran was employed until that time. As such, an earlier effective date of September 6, 2006, but no earlier, for an award of TDIU is warranted.

	CUE Claim

The Veteran alleges that the RO made a clear and unmistakable error in the May 1993 rating decision denying service connection for lumbosacral strain.  This argument is sufficiently specific to assert a CUE claim. See Simmons v. Principi, 17 Vet. App. 104 (2003). 

With regard to VA's duties to notify and assist imposed by Veterans Claims Assistance Act of 2000, those obligations are not applicable where CUE is claimed in RO decisions. See Parker v. Principi, 15 Vet. App. 407 (2002). 
Under 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  For CUE to exist, the Board must find that (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE. See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Here, service treatment records did not show treatment for low back pain or a diagnosis of low back strain prior to separation from service.  The Veteran specifically denied recurrent back pain on Reports of Medical History in December 1977, August 1990 and July 1991, just prior to separation from service.
The Veteran filed a claim for service connection for low back pain in September 1991.  In February 1992, he underwent a VA examination.  The Veteran related a longstanding history of low back pain over 10 to 15 years that increased with weather changes.  Examination showed forward flexion to 75 degrees, backward extension to 30 degrees, lateral flexion to 40 degrees bilaterally, and rotation at 40 degrees bilaterally.   A diagnosis of a low back condition secondary to lumbosacral strain was rendered.

In May 1993, the RO denied the claim because service medical records did not show treatment for chronic lumbosacral strain, or for chronic complaints of lower back pain.

Here, the correct facts were before the RO.  Those included the STRs which did not show any indication of injury to the back or symptomatology related to the back, to include pain.  The Board recognizes that the if a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis (degenerative joint disease), if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. However, lumbosacral strain is not a qualifying chronic disease.

In light of the above, the Board finds that the Veteran has not identified an error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. Thus, the Board concludes that there was no CUE in the May 1993 rating decision that denying service connection. 

      New and Material Evidence to Reopen a Claim for Service Connection

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 
New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The Veteran's claim for service connection for lumbosacral strain was originally denied in a May 1993 rating decision.  The Veteran did not timely appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In September 2007, the Veteran sought to reopen the claim.
  
In May 2011, the Veteran testified before the Board.  He explained that during service he was required to perform twelve mile road marches with a forty pound ruck, weapon, and full combat gear.  He indicated that in 1989, he started having problems with his back because of the amount of weight he had to carry.  He indicated that shortly thereafter he transferred to his last assignment in Germany.  He explained that he did not file any complaints, but he did have difficulty in Germany trying to do different activities, such as yard maintenance, lifting or bending.  He indicated he took pain killers and sat in hot baths.   He testified that after he got to Germany, the unit deployed to the desert and the medical units were gone.  He indicated that at first he experienced lower back pain and that he could not sit, stand or walk for long periods of time.  He explained that the reason there was no medical evidence is that about eight months after the pain started, he exited the military and retired.  He indicated that he has continued to have the same problems ever since they started while in the military.  In 1996, the Veteran's doctor suggested that he change occupations and not drive a truck any longer because the pain in his back was getting worse.   He had only been driving a truck about eight months at that time.

A CT of the lumbar spine in August 2007 indicated mild disc bulging at L5-S1 and moderate disc bulging at L4-L5.  A MRI in October 2007 indicated large right central disc protrusion L4-L5.  Private and VA medical evidence shows a diagnosis of degenerative disc disease of L4-L5 and L5-S1.

Evidence added to the record since the May 1993 rating decision includes lay statements indicating continuing pain and treatment for a back condition since alleged injury to the back in service, testimony given at a May 2011 Board hearing regarding in-service injury to the back and continuing back problems since that time and VA treatment records showing treatment for current disability of the low back.  This evidence is "new," as it was not previously submitted to agency decision makers.  The evidence is also "material" as it relates to the presence of a current disability and continuing symptomatology since an in-service injury. The evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the claim for service connection for a low back condition is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

Service connection for a heart disorder is denied.

A compensable evaluation for hemorrhoids is denied.

An effective date of September 6, 2006 for the award of a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Revision on the basis of CUE in the May 1993 rating decision is denied.

New and material evidence having been received, the claim of entitlement to service connection for a low back condition is reopened, and to that extent only the appeal is granted.


REMAND

Regarding the claim for service connection for a low back condition, the Veteran has a current diagnosis of degenerative disc disease of L4-L5 and L5-S1.  Evidence includes lay statements, to include hearing testimony taken in May 2011, indicating continuing pain and treatment for a back condition since alleged injury to the back in service.  An examination is required as part of VA's duty to assist a veteran in support of claim when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Board finds it appropriate to remand the reopened claim for a VA examination to help determine the etiology of the Veteran's current low back condition.

 Regarding the Veteran's claim for increased ratings for his cervical spine disability, in the recent case Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals of Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's most recent VA examination in February 2013, the Board has determined that an additional VA examination is warranted in light of Correia in connection with the Veteran's claim for an increased evaluation for degenerative disc disease of the cervical spine.

Relevant ongoing VA and private medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate all updated VA treatment records with the claims file.

2. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for back conditions, to include the lumbar and cervical spine.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file. If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After records are obtained to the extent available, schedule the Veteran for a VA lumbar spine examination to determine the nature and etiology of any low back disorder that may be present. 

Following review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed current low back disorder was caused or aggravated by the Veteran's period of active service or any injury or event therein.

All studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's hearing testimony before the Board in May 2011. The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. A complete rationale should accompany each opinion provided.

4.  After records are obtained to the extent available, schedule the Veteran for a VA cervical spine examination to determine the current nature and severity of his service-connected cervical spine disability. The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation. All pertinent symptomatology and findings must be reported in detail. 

The examiner is asked to report the range of motion measurements in degrees. Range of motion should be tested actively and passively, in weight bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After completing all indicated development, the RO should readjudicate the Veteran's claims.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


